Exhibit 10.2
SUPPORT AGREEMENT
     This SUPPORT AGREEMENT (this “Agreement”), is dated as of August 12, 2010,
by and between Emergent BioSolutions Inc., a Delaware corporation (“Parent”),
and the undersigned stockholder (“Stockholder”) of Trubion Pharmaceuticals,
Inc., a Delaware corporation (the “Company”).
W I T N E S S E T H:
     WHEREAS, Parent, 35406 LLC, a Delaware limited liability company and wholly
owned direct subsidiary of Parent (the “LLC”), 30333 Inc., a Delaware
corporation and wholly owned indirect subsidiary of Parent (“Merger Sub”), and
the Company, have entered into an Agreement and Plan of Merger dated as of
August 12, 2010 (the “Merger Agreement”), pursuant to which the Merger Sub will
merge (the “Merger”) with and into the Company, with the Company surviving the
Merger as an indirect subsidiary of Parent, and then merging with and into the
LLC with the LLC being the surviving entity of the LLC Merger;
     WHEREAS, as a condition to Parent’s willingness to enter into and perform
its obligations under the Merger Agreement, Parent has required that Stockholder
agree, and Stockholder desires to agree (i) to vote, or cause to be voted, in
person or by proxy all of the shares owned by Stockholder and subject to this
Agreement as set forth in Column C of Annex A (the “Subject Shares”), in favor
of (a) approval of the Merger and the other transactions contemplated by the
Merger Agreement and the other agreements related thereto (the “Related
Agreements”), and (b) any other matter that is required by applicable law or by
any Governmental Entity to be approved by stockholders of the Company to
consummate the Merger and the other transactions contemplated by the Merger
Agreement and the Related Agreements, and against any Competing Transaction;
(ii) to grant Parent a proxy to vote the Subject Shares on behalf and in the
name of Stockholder; and (iii) to take the other actions, or to refrain from
taking certain enumerated actions, each as further described herein;
     WHEREAS, Stockholder desires to express his support for the Merger and the
other transactions contemplated by the Merger Agreement and the Related
Agreements; and
     WHEREAS, Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Merger Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Agreement to Vote; Non-Solicit; Irrevocable Proxy.
     1.1. Agreement to Vote. Subject to Section 1.4 below, Stockholder hereby
agrees that, during the time this Agreement is in effect, at any meeting of the
stockholders of the Company (including, but not limited to, the special meeting
of the Company’s stockholders to consider and vote upon the adoption and
approval of the Merger Agreement and the Related Agreements and the transactions
contemplated thereby (the “Special Meeting”)), however called, or any
adjournment or postponement thereof, and in response to any request for any
written

 



--------------------------------------------------------------------------------



 



consent of the stockholders of the Company, Stockholder shall be present (in
person or by proxy) and vote (or cause to be voted) all of the Subject Shares
(a) in favor of (i) approval of the Merger and the other transactions
contemplated by the Merger Agreement and the Related Agreements, and approval of
any other matter that is required by applicable law or by any Governmental
Entity to be approved by the stockholders of the Company to consummate the
Merger and the other transactions contemplated by the Merger Agreement and the
Related Agreements; and (b) against (i) any other Competing Transaction, and
(ii) any other action that could reasonably be expected to (A) impede, interfere
with, delay, postpone or attempt to discourage or have the effect of
discouraging the consummation of the Merger and the other transactions
contemplated by the Merger Agreement and the Related Agreements, (B) constitute
or result in a breach of any of the representations, warranties covenants, or
other obligations or agreements of the Company under the Merger Agreement that
would reasonably be expected to have a material adverse effect on the Company or
(C) impair or adversely affect the ability of the Company to consummate the
Merger and the other transactions contemplated by the Merger Agreement and the
Related Agreements.
     1.2. Non-Solicit. Stockholder hereby agrees that, during the time this
Agreement is in effect neither Stockholder nor any of Stockholder’s controlled
affiliates or representatives (other than any such affiliate or representative
who is a director of the Company) shall (a) solicit, initiate or intentionally
encourage (including by way of providing information) the submission of any
Competing Transaction or (ii) participate in any discussions or negotiations
regarding, or take any other action to knowingly facilitate, induce or encourage
the making of any proposal that constitutes, or may reasonably be expected to
lead to, any Competing Transaction, (b) approve or recommend, or publicly
propose to resolve to approve or recommend, a Competing Transaction, (c) enter
into any merger agreement, letter of intent, agreement in principle, share
purchase agreement, asset purchase agreement or share exchange agreement, option
agreement or other similar agreement relating to a Competing Transaction,
(d) enter into any agreement requiring the Stockholder to abandon, terminate or
fail to consummate the Merger and the other transactions contemplated by the
Merger Agreement and the Related Agreements or (e) propose or agree to do any of
the foregoing.
     1.3. Irrevocable Proxy. Solely with respect to the matters described in
Section 1.1, and subject to Section 1.4 below, if Stockholder has not taken a
Qualifying Action (as defined below) on or prior to the fifth (5th) Business Day
prior to the Special Meeting (including any adjournments or postponements
thereof) or any other meeting, date or event upon which stockholders of the
Company will be asked to vote with respect to the matters described in
Section 1.1 (such meeting, date or event, the “Voting Event”), Stockholder
hereby irrevocably (to the fullest extent permitted by law and subject to the
termination of this Agreement as set forth in Section 1.4) appoints Parent as
its proxy with full power of substitution (which proxy is irrevocable and which
appointment is coupled with an interest, including for purposes of all
applicable provisions of the Delaware General Corporation Law) to vote in its
discretion all Subject Shares owned by Stockholder beneficially and of record
solely on the matters described in Section 1.1 effective from and after the
third (3rd) Business Day prior to the Voting Event and until the date of the
applicable Voting Event. Stockholder agrees to execute any further agreement or
form reasonably necessary or appropriate to confirm and effectuate the grant of
the proxy contained herein. “Qualifying Action” means either (a) the delivery by
Stockholder or the Company to Parent of a copy of such Stockholder’s duly
executed and valid proxy (and any

2



--------------------------------------------------------------------------------



 



amendment of such proxy) with respect to the Special Meeting or other Voting
Event, provided the votes reflected in such proxy or amendment thereof are
consistent with Stockholder’s voting obligations under this Agreement with
respect to the matter(s) in question or (b) the delivery by Stockholder to
Parent of a written certificate signed by Stockholder certifying that
Stockholder shall attend the Special Meeting or other Voting Event in person (if
a meeting of stockholders) and vote the Subject Shares in accordance with
Section 1.1 hereof, provided that in the event that a Qualifying Action is
subsequently rescinded, revoked or modified in any manner inconsistent with the
requirements of Section 1.1, or if Stockholder does not attend and vote as
required hereunder at any Voting Event, Stockholder shall be deemed to have
affirmed as of the time of the Voting Event the proxy with respect to the
Subject Shares granted in this Section (notwithstanding any other action taken
since the date hereof) and Parent (or its designee) shall be entitled to the
proxy and vote the Subject Shares in its discretion at or in connection with the
applicable Voting Event.
     1.4. Termination of Obligations and Covenants of Stockholder and Proxy. The
obligations and covenants of the Stockholder pursuant to this agreement and the
proxy granted to Parent herein with respect to the Subject Shares automatically
shall terminate and be of no further force or effect from and after any
termination of the Merger Agreement pursuant to the terms thereof.
     2. Representations and Warranties of Stockholders. Stockholder hereby
represents and warrants to Parent as follows:
     2.1. Power; Due Authorization; Binding Agreement. Stockholder has full
power and authority to execute and deliver this Agreement, to perform his
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by Stockholder
and constitutes a valid and binding agreement of Stockholder, enforceable
against Stockholder in accordance with its terms, except that enforceability may
be subject to the effect of any applicable bankruptcy, reorganization,
insolvency, moratorium or other similar laws affecting or relating to the
enforcement of creditors rights generally and to general principles of equity.
     2.2. Ownership of Shares. All Subject Shares (a) are, and will be as of the
date of the Stockholders Meeting or any other applicable Voting Event, held free
and clear of all liens and encumbrances, and (b) will not be subject to any
proxies (other than pursuant to this Agreement) as of the date of the Special
Meeting or any other applicable Voting Event. As of the date hereof, Stockholder
has, and as of the date of the Special Meeting or other Voting Event will have
(except as otherwise permitted or required by this Agreement), sole voting power
and sole dispositive power with respect to all of the Subject Shares.
     2.3. No Conflicts. The execution and delivery of this Agreement by
Stockholder does not, and the performance of the terms of this Agreement by
Stockholder will not, (a) require Stockholder to obtain the consent or approval
of, or make any filing with or notification to, any Governmental Entity,
(b) require the consent or approval of any other Person pursuant to any
agreement, obligation or instrument binding on Stockholder or his properties and
assets, (c) conflict with or violate any organizational document or any law
applicable to Stockholder or pursuant to which any of his properties or assets
are bound or (d) violate any other agreement to

3



--------------------------------------------------------------------------------



 



which Stockholder or any of his affiliates is a party including any voting
agreement, stockholders agreement, irrevocable proxy or voting trust, except for
any consent, approval, filing or notification which has been obtained as of the
date hereof or the failure of which to obtain, make or give would not, or any
conflict or violation which would not, impair in any material respect
Stockholder’s ability to perform his obligations under this Agreement or in any
event impair Stockholder’s ability to perform his obligations under Section 1.1
hereof. Except for this Agreement, the Subject Shares are not, with respect to
the voting or transfer thereof, subject to any other agreement or third party
rights, including any voting agreement, stockholders agreement, irrevocable
proxy or voting trust.
     2.4. Acknowledgment. Stockholder understands and acknowledges that Parent
entered into the Merger Agreement in reliance upon such Stockholder’s execution,
delivery and performance of this Agreement.
     3. Certain Covenants of Stockholder. Stockholder hereby covenants and
agrees with Parent as follows:
     3.1. Restriction on Transfer, Proxies and Non-Interference. Stockholder
hereby agrees, while this Agreement is in effect, not to (a) sell, transfer,
pledge, encumber, assign or otherwise dispose of, or enter into any contract,
option or other arrangement or understanding other than this Agreement with
respect to the sale, transfer, pledge, encumbrance, assignment or other
disposition of, or limitation on the voting rights of, any of the Subject
Shares, (b) grant any proxies or powers of attorney, deposit any Subject Shares
into a voting trust or enter into a voting agreement with respect to any Subject
Shares (or attempt or purport to revoke or supersede the proxy granted to Parent
hereunder), (c) take any action that reasonably could cause any representation
or warranty of Stockholder contained herein to become untrue or incorrect or
have the effect of preventing or disabling Stockholder from performing
Stockholder’s covenants or other obligations under this Agreement or (d) commit
or agree to take any of the foregoing actions. Any transfer of any Subject
Shares in violation of this provision shall be null and void. If any involuntary
transfer of any of the Subject Shares shall occur (including a sale by
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Subject Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until the earlier of (i) the date on which such
restrictions, liabilities and rights terminate pursuant to this Agreement and
(ii) a valid termination of this Agreement.
     3.2. No Limitations on Actions. Stockholder signs this Agreement solely in
his capacity as the record and/or beneficial owner, as applicable, of the
Subject Shares; nothing herein shall limit or affect the Company’s rights
available at law or in equity in connection with the Merger Agreement.
     3.3. Further Assurances. From time to time, at the request of Parent and
without further consideration, Stockholder shall execute and deliver such
additional documents and instruments and take all such further action as may be
reasonably requested by Parent to effectuate or evidence the purpose and intent
of this Agreement.

4



--------------------------------------------------------------------------------



 



     4. Miscellaneous.
     4.1. Entire Agreement; Assignment. This Agreement constitutes the entire
agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
Person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. This Agreement shall not be assigned by operation of law or
otherwise and shall be binding upon and inure solely to the benefit of each
party hereto.
     4.2. Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.
     4.3. Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly received if so given) by hand delivery, by facsimile
transmission or by any courier service, such as Federal Express, providing proof
of delivery. All communications hereunder shall be delivered to the respective
parties at the following addresses:
If to Stockholder to:
See Annex A
with a copy (which shall not constitute notice) to:
Fenwick & West LLP (Seattle)
1191 Second Avenue, 10th Floor
Seattle, WA 98101
Attention:     Alan C. Smith, Esq.
Facsimile:     206.389.4511
If to Parent to:
Emergent BioSolutions Inc.
2273 Research Boulevard, Suite 400
Rockville, MD 20850
Attention:     General Counsel
Facsimile:     301.795.1899
with a copy (which shall not constitute notice) to:
Bingham McCutchen LLP
2020 K Street, NW
Washington, DC 20006
Attention:     Carl A. Valenstein, Esq.
Facsimile:     202.373.6448

5



--------------------------------------------------------------------------------



 



or to such other address as the person to whom notice is given may have
previously furnished to the others in writing in the manner set forth above.
     4.4. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE
CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD CAUSE THE APPLICATION OF LAWS OF
ANY JURISDICTION OTHER THAN THOSE OF THE STATE OF DELAWARE.
     4.5. Consent to Jurisdiction; Venue. Each of the Litigation Parties
irrevocably submits to the exclusive jurisdiction of the state courts of
Delaware and to the jurisdiction of the United States District Court for the
District of Delaware for the purpose of any Action arising out of or relating to
this Agreement, and each of the Litigation Parties irrevocably agrees that all
claims in respect to such Action may be heard and determined exclusively in any
Delaware state or federal court sitting in the State of Delaware. Each of the
Litigation Parties agrees that a final judgment in any Action shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.
     4.6. Waiver of Trial by Jury. EACH LITIGATION PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH LITIGATION PARTY
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH LITIGATION PARTY
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT. EACH LITIGATION PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER LITIGATION PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER LITIGATION PARTY WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) EACH SUCH LITIGATION
PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) EACH
SUCH LITIGATION PARTY MAKES THIS WAIVER VOLUNTARILY AND (D) EACH SUCH LITIGATION
PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS IN THIS SECTION 4.6.
     4.7. Remedies. The parties agree that irreparable damage would occur in the
event that any provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties hereto shall be entitled to an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, this being in addition
to any other remedy to which they may be entitled under any applicable law or in
equity.
     4.8. Counterparts. This Agreement may be executed by facsimile or PDF
signature and in two (2) or more counterparts, each of which shall be deemed to
be an original, but all of which when taken together shall constitute one and
the same Agreement.

6



--------------------------------------------------------------------------------



 



     4.9. Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.
     4.10. Interpretation. When a reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. Whenever the words “include,” “includes,” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless the context otherwise requires, words describing the
singular number shall include the plural and vice versa, words denoting any
gender shall include all genders and words denoting natural Persons shall
include corporations, partnerships and other Persons and vice versa.
     4.9 Savings Clause. Notwithstanding anything to the contrary contained
herein, in the event that the number of Subject Shares, when aggregated with the
number of shares subject to other support agreements, by and between Parent and
other holders of the voting stock of the Company (collectively, the “Other
Support Agreements”) would exceed 35% of the voting power of the
then-outstanding shares of capital stock of the Company, this Agreement shall be
deemed to apply only to the maximum number of shares subject hereto as would not
result in the total shares with voting power subject to this Agreement and the
Other Support Agreements exceeding such 35% maximum amount, with any resulting
adjustment in the amount of shares subject to this Agreement and the Other
Support Agreements to be allocated pro rata among such agreements based on the
relative number of shares subject to such agreements.
[Signature Page Follows]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement
to be duly executed as of the date first above written.

      “Parent”   “Stockholder”

                  Emergent BioSolutions Inc.       ARCH Venture Fund V, L.P.
 
               
By:
 
 
      By:   ARCH Venture Partners V, L.P.
Its: General Partner  
 
  Name:       By:   ARCH Venture Partners V, L.L.C.
 
  Its:           Its: General Partner

            By:           Name:           Its: Managing Director        ARCH V
Entrepreneurs Fund V, L.P.


By:  ARCH Venture Partners V, L.P.
        Its: General Partner         By:  ARCH Venture Partners V, L.L.C.
        Its: General Partner             By:           Name:           Its:
Managing Director        Healthcare Focus Fund, L.P.


By:  ARCH Venture Partners V, L.P.
        Its: General Partner         By:  ARCH Venture Partners V, L.L.C.
        Its: General Partner             By:           Name:           Its:
Managing Director   

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement
to be duly executed as of the date first above written.

      “Parent”   “Stockholder”

                  Emergent BioSolutions Inc.       Frazier Affiliates IV, L.P.
By:
          By:   FHM IV, LP

 
 
 
          Its general partner  
 
  Name:       By:   FHM IV, LLC
 
  Its:           Its general partner

                  By:           Name:   Tom Hodge        Its:        Frazier
Healthcare III, L.P.

By:  FHM III, LLC
        Its             By:           Name:   Tom Hodge        Its:       
Frazier Affiliates III, L.P.

By:  FHM III, LLC
        Its
 
      By:           Name:   Tom Hodge        Its:   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement
to be duly executed as of the date first above written.

      “Parent”   “Stockholder”

                  Emergent BioSolutions Inc.       Venrock Partners, L.P.
By:  
          By:   Venrock Partners Management LLC,
Its: General Partner 
 
 
 
         
 
  Name:            
 
  Its:            

            Venrock Associates IV, L.P.

By:  Venrock Management IV, LLC,
        Its: General Partner             Venrock Entrepreneurs Fund IV, L.P.    
      By:  VEF Management IV, LLC,
        Its: General Partner             By:           Name:   David L. Stepp   
    Its: Authorized Signatory   

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties hereto have caused this Support Agreement
to be duly executed as of the date first above written.

      “Parent”   “Stockholder”

                      Emergent BioSolutions Inc.       Prospect Venture Partners
II, L.P.        
By:
 
 
      By:   Prospect Management Co. II, LLC    
 
  Name:           General Partner    
 
  Its:                
 
          By:        
 
             
 
Name: David Markland    
 
              Its: Attorney-In-Fact    

            Prospect Associates II, L.P.

By:  Prospect Management Co. II, LLC
        General Partner             By:           Name:   David Markland       
Its: Attorney-In-Fact     

 



--------------------------------------------------------------------------------



 



Annex A

                  C A   B   Shares subject to Stockholder   Shares Owned   this
Agreement ARCH Venture Fund V, L.P.   2,209,741   1,900,377 ARCH V Entrepreneurs
Fund, L.P.   14,503   12,473 Healthcare Focus Fund, L.P.   132,802   114,210    
      TOTAL   2,357,046   2,027,060          

Notice to:
ARCH Venture Partners
8725 W. Higgins Road, Suite 290
Chicago, IL 60631
Attn: Mark McDonnell
Facsimile: (773) 380-6606

 



--------------------------------------------------------------------------------



 



Annex A

                  C A   B   Shares subject to Stockholder   Shares Owned   this
Agreement Frazier Healthcare IV, LP   1,632,687   1,404,111 Frazier Affiliates
IV, LP   8,291   7,130 Frazier Healthcare III, LP   592,505   509,554 Frazier
Affiliates III, LP   4,457   3,833           TOTAL   2,237,940   1,924,628      
   

Notice to:
Frazier Healthcare
601 Union Street, Suite 3300
Two Union Square
Seattle, WA 98101
Attn: Patrick Heron
Facsimile: (206) 621-1848

 



--------------------------------------------------------------------------------



 



Annex A

                  C A   B   Shares subject to Stockholder   Shares Owned   this
Agreement Venrock Associates IV, L.P.   1,512,111   1,300,415 Venrock Partners,
L.P.   308,367   265,196 Venrock Entrepreneurs Fund IV, L.P.   37,154   31,953  
        TOTAL   1,857,632   1,597,564          

Notice to:
Venrock
3340 Hillview Avenue
Palo Alto, CA 94304
Attn: David Stepp
Facsimile: (650) 561-9180

 



--------------------------------------------------------------------------------



 



Annex A

                  C A   B   Shares subject to Stockholder   Shares Owned   this
Agreement Prospect Venture Partners II, LP   1,829,765   1,573,598 Prospect
Associates II, LP   27,866   23,965           TOTAL   1,857,631   1,597,563    
     

Notice to:
Prospect Venture Partners
435 Tasso Street, Suite 200
Palo Alto, CA 94301
Attn: Dave Markland
Facsimile: (650) 324-8838

 